/W.E.W/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 1-4, 6-8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellul et al., (US 6,083,491) in view of Hirayama (US 2017/0196341).
	Mellul et al. teaches cosmetic composition comprising solid particles “coated with at least one cationic polymer” having “good stability and adhesion on the skin or integuments” (Abstract).

	Suitable solid particles for coating purposes include “inorganic filler or pigments”, wherein suitable fillers include “calcium carbonates, silicates such as for example aluminium silicate . . . magnesium silicate or talc . . . mica”, and suitable pigments include “titanium dioxide or zinc oxide . . . mica-titaniums (mica coated with particles of titanium dioxide)” etc. (col. 12, lies 13-32).
	Mellul et al. teaches a carrier, as per claim 12, insofar as it teaches, “The compacted powders are prepared by mixing the constituents of the powder with a binding agent, and then converted to the desired form by compression in appropriate containers” (col. 2, lines 5-10]).
Since the “cationic polymers” of the prior art contain “quaternary ammonium groups” (col. 2, lines 58-60), it would have been obvious to use polyquaternium-6, as the cationic polymer, as per claims 2-4.
	Since the fillers include calcium salts such as calcium carbonate, it would have been obvious for the base material to comprise a cation having a +2 charge, as per claim 6.
	Since the fillers include magnesium silicate, it would have been obvious for the base materials to comprise a magnesium-containing component, as per claim 7.
	

mica (mica coated with GAFQUAT 755 N/polyquaternium-11/cationic ammonium), bismuth oxychloride, titanium dioxide, zinc stearate, Nylon powder, Black iron oxide, yellow iron oxide, fatty binder” (col. 19, Example F).
	The prior art anticipates a composition comprising a cationic ammonium ingredient and a base material comprising mica.  Since the prior art comprises cationic ammonium and mica, the material would have comprised an electrostatic charge. 
The charge would have been positive, as per claim 11, since the polymer was cationic.
Mellul et al. does not teach, wherein the composition is deposited on a sheet or film in a layer of about 0.001 mm to about 1 mm in thickness.

Hirayama teaches a printed makeup product comprising a base sheet and an inorganic solid layer, wherein “[a] makeup material is applied” thereon (Abstract).
The substrate for the makeup product comprises a “base sheet . . . formed from any material” (p. 2, para. [0037]) having a “such a thickness that printing sheet can easily pass through an ink-jet printer”, which usually has a thickness “in a range of order of 0.02 to 0.5 mm in conformity with the grade of the printer to be used” (p. 3, para. [0041]).
The inorganic solid layer has a “preferred thickness” of “0.05 to 0.
5 mm” (p. 4, para. [0055]), which is adjustable insofar as the prior art teaches, “If the thickness is too small, there is a possibility that image fixing properties upon permeation of the printing ink when the image is printed will decrease , or the depth of 
Hirayama also teaches, “the makeup material to be used is a cosmetic in most cases”, wherein “[s]uch a cosmetic may be any publicly known one, and may be in any form such as a powdery, liquid or pasty form.  Eyebrow color, eyeliner, mascara, lipstick, lip liner, eye shadow, foundation, makeup base, face powder, etc. can be used, as appropriate . . .” (p. 5, para. [0091-0092]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use the cosmetic of Mellul et al. in the product of Hirayama since any publicly known cosmetic may be used, as taught by Hirayama.  Since the substrate for the product of Hirayama has an inorganic layer with a thickness of 0.05 mm to 0.5 mm, it would have been obvious for the cosmetic of Mellul et al. to be deposited on a sheet in a layer of about 0.001 mm to about 1 mm in thickness, as claimed.

2) Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellul et al., (US 6,083,491) and Hirayama (US 2017/0196341) as applied to claim 1 above, and further in view of Gelest PCS (www.gelest.com, published online Mar. 2, 2010).
The combination of Mellul et al. and Hirayama, which is taught above, differs from claim 9 insofar as it does not teach triethoxysilylpropyl acetyl hydroxyprolinate.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the triethoxysilylpropyl acetyl hydroxyprolinate of UL Prospector to the cosmetic compositions of Mellul et al. for the advantages described in Gelest PCS, e.g. “Improved affinity for the skin”, “Increases moisture binding capability”, “Firms skin”, “Smooth skin feel”, “Improves color development”, “Mass tone/skin tone agreement”, and “Improves powder pressing.”

3) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellul et al., (US 6,083,491) and Hirayama (US 2017/0196341) as applied to claim 1 above, and further in view of Inolex Incorporated (ulprospector.com, published online Apr. 10, 2015).
	The combination of Mellul et al. and Hirayama, which is taught above, differs from claim 10 insofar as it does not teach where the preservative comprises phenethyl alcohol, caprylhydroxamic acid and glycerin.
	Inolex Incorporated teaches, “save and sustainably designed beauty care options for brands around the world” (p. 1).
	The reference provides a product named Aromastat™ comprising “Caprylhydroxamic Acid (and) Phenethyl Alcohol (and) Glycerin” (see p. 2).  The 
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the preservative of Inolex Incorporated, i.e. phenethyl alcohol, caprylhydroxamic acid and glycerin, to the compositions of Mellul et al. as an alternative to traditional preservative blends that are seen as undesirable by consumers, as taught by Inolex Incorporated.

4) Claims 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., (WO2011/025504, cited in IDS) in view of Hirayama (US 2017/0196341).
	Shao et al. teaches “pigment particles coated with a cationic material” (Abstract).  The particles are taught to be deposited on “a surface, such as skin” (Id.)
The particles of Shao et al. suffice as cosmetic insofar as Shao et al. teaches, “There is a desire to increase the radiance on skin in such a way that consumers can perceive their skin being radiant, glossy, and/or shiny” (p. 1, para. [0001]). 
	Suitable pigment particles include “mica/titanium dioxide, mica/iron oxide, mica” (p. 1, para. [0008]).
	Suitable cationic materials include “polyquaternium-6 . . . Quaternium-18 Hectorite”, as per claims 2-5” (p. 2, para. [0009]).
	The combination of mica and cationic material would have provided a positive charge, as per claims 1 and 11.

	Initially, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine mica with cationic materials, i.e. cationic ammonium or modified cationized clay, providing the claimed modified undyed substrate material, since the prior art teaches coating pigment particles, e.g. mica, with a cationic material.

Shao et al. does not teach, wherein the composition is deposited on a sheet or film in a layer of about 0.001 mm to about 1 mm in thickness.

Hirayama teaches a printed makeup product comprising a base sheet and an inorganic solid layer, wherein “[a] makeup material is applied” thereon (Abstract).
The substrate for the makeup product comprises a “base sheet . . . formed from any material” (p. 2, para. [0037]) having a “such a thickness that printing sheet can easily pass through an ink-jet printer”, which usually has a thickness “in a range of order of 0.02 to 0.5 mm in conformity with the grade of the printer to be used” (p. 3, para. [0041]).
The inorganic solid layer has a “preferred thickness” of “0.05 to 0.
5 mm” (p. 4, para. [0055]), which is adjustable insofar as the prior art teaches, “If the thickness is too small, there is a possibility that image fixing properties upon 
Hirayama also teaches, “the makeup material to be used is a cosmetic in most cases”, wherein “[s]uch a cosmetic may be any publicly known one, and may be in any form such as a powdery, liquid or pasty form.  Eyebrow color, eyeliner, mascara, lipstick, lip liner, eye shadow, foundation, makeup base, face powder, etc. can be used, as appropriate . . .” (p. 5, para. [0091-0092]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use the cosmetic of Shao et al. in the product of Hirayama since any publicly known cosmetic may be used, as taught by Hirayama.  The artisan would have also been motivated to satisfy a desire for the perception of a radiant, glossy, and/or shiny appearance, as taught by Shao et al. 
Since the substrate for the product of Hirayama has an inorganic layer with a thickness of 0.05 mm to 0.5 mm, it would have been obvious for the cosmetic of Shao et al. to be deposited on a sheet in a layer of about 0.001 mm to about 1 mm in thickness, as claimed.

Response to Arguments
Applicant’s arguments are moot in view of the new ground of rejection currently applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612